          Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON TENDERS
DISTRICT COUNCIL WELFARE FUND,
PENSION FUND, ANNUITY FUND, AND
TRAINING PROGRAM FUND;
JOHN J. VIRGA in his fiduciary capacity as
director; and ROBERT BONANZA as Business
Manager of the Mason Tenders District Council                 OPINION & ORDER
of Greater New York,                                             15 Civ. 7195 (ER)
                             Petitioners,

                    – against –

PREVEZA CONSTRUCTION CORP.,
                             Respondent.


Ramos, D.J.:

       �e Trustees for the Mason Tenders District Council Welfare Fund, Pension Fund,

Annuity Fund, and Training Program Fund (the “Funds”), along with the associated labor-

management organization, the Mason Tenders District Council of Greater New York (the

“Union”), petition the Court to conﬁrm an arbitration award against Preveza Construction Corp.

(“Preveza”), invoking the Court’s jurisdiction under 29 U.S.C. § 185. For the reasons stated

below, the petitioners’ motion is GRANTED.

I.     BACKGROUND

       �e petitioners are all labor-related organizations that function for the beneﬁt of masons

in the New York City area. �e Funds are employee beneﬁt plans as deﬁned by the Employee

Retirement Income Security Act of 1974, 29 U.S.C. § 1002(3), based in New York City. Decl. of

Haluk Savci (“Savci Decl.”), Doc. 11 ¶¶ 3–4. �e Funds provide beneﬁts to eligible workers

whose employers contribute to the Funds on their behalf, pursuant to collective bargaining
            Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 2 of 8




agreements between these employers and the Union. Id. ¶ 3. �e Funds are established and

maintained pursuant to the Amended and Restated Agreement and Declaration of Trust of each

Fund (the “Trust Agreements”) and are collectively administered by a Board of Trustees (the

“Trustees” or the “Board”). Id. �e Trustees are comprised of Union and employer

representatives pursuant to the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). Id. �e Union is a labor

organization based in New York. Id. ¶ 5. �e respondent, Preveza, is a construction contractor

that has employed workers aﬃliated with the petitioners. Id. ¶ 7. Its principal place of business

is New York. Id.

       In July 2008, Preveza agreed to be bound to the terms and conditions of a “2009–2014

Project Labor Agreement” (the “PLA”), which covered construction for the New York City

School Construction Authority (the “SCA”). Savci Decl. ¶ 7; Savci Decl. Ex. 1 (“Award”) at 1.

�e PLA includes a requirement that Preveza make contributions to the Funds for work

performed by Union members. Savci Decl. ¶¶ 8, 11. It also includes requirements concerning

the inspection of Preveza’s records, and it binds Preveza to the terms of the Trust Agreements,

which prescribe speciﬁc procedures for collecting any delinquent fees owed to the Funds. Id.

¶¶ 11–14.

       �e PLA binds the parties to the arbitration procedures outlined in the Trust Agreements.

Suppl. Decl. of Haluk Savci (“Suppl. Savci Decl.”) Art. 11 § 2(B). While Article 9 of the PLA

states that arbitrations are to proceed before either Richard Adelman or Richard C. Cooper,

neither was used in the arbitration below. Id. Ex. 1 art. 9. However, according to the arbitration

procedures and rules adopted by the Funds, Savci Decl. ¶ 15, the Board can appoint an arbitrator.

Savci Decl. Ex. 4 § I(I). Section 8 of Article IX of the Trust Agreements provides that the Board

can take legal action to collect delinquent contributions to the Funds and “has the right, in its sole



                                                  2
           Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 3 of 8




and absolute discretion, to determine whether to initiate arbitration proceedings against a

delinquent Employer.” Savci Decl. Ex. 3 art. IX § 8. In delinquent contribution disputes, the

Trust Agreements’ arbitration procedure supersedes the grievance procedures established under

the PLA. Savci Decl. Ex. 4 § II. Article IX of the Trust Agreements also provides for the

following speciﬁed damages in any legal action the Funds commence:

           (a) all Unpaid Contributions due and payable; plus
           (b) interest on such Unpaid Contributions (computed in accordance with
           [the rate prescribed under section 6621 of Title 26 of the United States
           Code]); plus
           (c) interest on the Unpaid Contributions as and for liquidated damages; plus
           (d) all attorneys’ fees and costs of the action, reasonable expenses
           attributable to any audit of the Employer’s records with respect to Unpaid
           Contributions or payments, and any other related expenses; and
           (e) such other legal or equitable relief as the court deems appropriate.

Savci Decl. Ex. 3 art. IX § 9.

       After reviewing a payroll audit report prepared by Schultheis & Panettieri, LLP (“S&P”)

on January 2, 2014, the Funds discovered that Preveza failed to pay beneﬁt contributions owed

on behalf of its employees for the period January 1, 2009 through March 24, 2013. Savci Decl.

¶ 21; Award at 2; Savci Decl. Ex. 7. �e Funds initiated arbitration proceedings before Joseph

Harris, an arbitrator chosen by the Union. Savci Decl. Ex. 6. �e Funds served Preveza with a

Notice of Arbitration on August 7, 2014. Savci Decl. ¶ 19. On August 13, 2014, the arbitrator

sent the Funds and Preveza notice of an arbitration hearing on September 11, 2014 via First Class

mail that was not returned by USPS. Id. ¶ 19; Award at 2.

       �e arbitrator convened the hearing on September 11, 2014. Savci Decl. ¶ 20. Preveza

did not appear at the hearing, and the arbitrator found it to be in default. Id. ¶ 20. At the hearing,

the Funds submitted the following documents: the PLA, an aﬃdavit by Preveza’s president


                                                  3
            Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 4 of 8




aﬃrming Preveza would be bound by the PLA (the “Sub-Contractor Aﬃdavit of PLA”), a

payroll audit conducted by S&P for January 1, 2009 to March 24, 2013, two audit request letters

sent in 2013 and 2014 which Preveza did not respond to, and the most current deﬁciency report

with damages owed as of September 10, 2014. Award.

        On September 13, 2014, the arbitrator determined Preveza failed to make the requisite

payments to the Funds, and awarded the following damages to the petitioners:

             Delinquent Contributions for Fringes ......................$                   119,809.94
             Delinquent Contributions for Dues & PAC .............$                          10,013.54
             Current Interest .......................................................$       11,133.49
             Audit Cost (Imputed) ..............................................$            40,735.38
             ERISA Damages (20% of Outstanding Principal) ...$                               23,961.99
             Legal Fees ................................................................$       500.00
             Pro-Rated Arbitrator Fees .......................................$               1,100.00
             TOTAL ....................................................................$    207,254.34

Award at 2.

        Preveza has not formally responded to the award, 1 nor has it moved to vacate or modify

the award. Savci Decl. ¶ 23. Accordingly, on September 11, 2015, the Funds asked this Court to

conﬁrm the arbitrator’s award and enter judgment in their favor for the amount awarded, plus

post-judgment interest at the statutory rate. 2 Compl., Doc. 1 at 2.




1
  Since submitting their motion to conﬁrm, the Funds have received nearly $50,000 from the SCA on Preveza’s
behalf for various jobs from the period of April 2009 through May 2015, although those payments were not
identiﬁed by job as Preveza is no longer an operating entity. Apr. 30, 2020 Status Letter, Doc. 15. Approximately
$20,000 has been documented and not allocated to the period covered by the arbitration award, and a remaining
balance of $30,386.17 appears to apply to the period covered by the arbitration award, but the Funds have not
received the necessary documentation to allocate this amount. Aug. 7, 2020 Status Letter, Doc. 18. �e $30,386.17
has been placed in escrow on Preveza’s behalf, and the Funds have stated that if the Court grants the motion to
conﬁrm, “any judgement would be diminished and credited as allocation documentation is received.” Id.
2
  In the Funds’ complaint, they attest that the arbitrator overstated the liquidated damages due by $1,695.01 and
requested judgment in the reduced amount of $205,254.34. Compl. ¶¶ 19–21. While the Funds’ motion to conﬁrm
is for the full arbitration amount of $207,254.34, Doc. 10, the Court will only consider the reduced arbitration
amount of $205,254.34 stated in their complaint, Compl. ¶ 21.

                                                                  4
            Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 5 of 8




       Although Preveza was served in this action, Doc. 5, it has not made an appearance before

this Court. On February 28, 2020, the Funds moved to conﬁrm and enforce the September 13,

2014 arbitrator’s award and enter a judgment against Preveza. Doc. 10.

II.    LEGAL STANDARDS

       Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). �e court is required to grant the award unless it is

vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree

conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

       In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal citation and quotation marks omitted). It is not necessary that the

arbitrator explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal citation and quotation marks omitted). In short, as long as there is “a barely

colorable justiﬁcation for the outcome reached,” a court should enforce an arbitration award ‒‒

even if it disagrees with it on the merits. Landy Michaels Realty Corp. v. Local 32B-32J, Serv.

Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992) (internal citation and quotation marks

omitted).

       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for The Mason
                                                 5
          Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 6 of 8




Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(internal quotation and alterations omitted) (“A district court should treat an unanswered petition

to conﬁrm or vacate as an unopposed motion for summary judgment and base its judgment on

the record.”). Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if

the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004) (internal citation and quotation marks omitted). “[W]hen a

nonmoving party chooses the perilous path of failing to submit a response to a summary

judgment motion, the district court may not grant the motion without ﬁrst examining the moving

party’s submission to determine if it has met its burden of demonstrating that no material issue of

fact remains for trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001).

       If the burden of proof at trial would fall on the movant, that party’s “own submissions in

support of the motion must entitle it to judgment as a matter of law.” Albee Tomato, Inc. v. A.B.

Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir. 1998). �e Court must “construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)



                                                 6
           Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 7 of 8




(internal quotation marks omitted) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126

(2d Cir. 2004)).

III.   THE ARBITRATION AWARD

       �e Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. �e PLA speciﬁed that the parties were bound by the

Trust Agreements regarding beneﬁt payments. Suppl. Savci Decl. Ex. 1 art. 11 § 2(B). �e

agreement between the parties conferred to the Funds “the right, in its sole and absolute

discretion, to determine whether to initiate arbitration proceedings against a delinquent

Employer.” Savci Decl. Ex. 3 art. IX § 8. �e arbitration procedures adopted by the Funds

permit the Board to agree to and appoint any arbitrator. Savci Decl. Ex. 4 § II. (“Neutral

Arbitrator shall mean the arbitrators agreed to and appointed by the Board of Trustees of the

Fund[s] . . . .”). �e procedures further state that arbitration hearings “shall begin promptly at the

appointed time and shall proceed in the absence of any party or representative who, after due

notice, fails to be present or fails to obtain a postponement” and that the award decided upon by

the arbitrator “shall be ﬁnal.” Savci Decl. Ex. 4 §§ V(B), VI(B).

       After providing notice via First Class mail to Preveza, Preveza failed to appear at the

hearing, and the arbitrator found that it was in default. Savci Decl. ¶ 20; Award at 2. Despite the

default, the arbitrator heard evidence from the petitioners detailing the PLA, the Sub-Contractor

Aﬃdavit of PLA, payroll audit report, audit request letters that were not responded to, and

current deﬁciency report, which established that Preveza was delinquent in its payments to the

Funds. Savci Decl. ¶ 21; Award at 2. �ere is no indication that this decision was made

arbitrarily, that it exceeded the arbitrator’s jurisdiction under the agreement, or that it was

contrary to law. See Trs. of New York City Dist. Council of Carpenters Pension Fund v. Dejil



                                                   7
           Case 1:15-cv-07195-ER Document 19 Filed 08/10/20 Page 8 of 8




Sys., Inc., No. 12 Civ. 005 (JMF), 2012 WL 3744802, at *3 (S.D.N.Y. Aug. 29, 2012) (“Where,

as here, there is no indication that the arbitration decision was made arbitrarily, exceeded the

arbitrator’s jurisdiction, or otherwise was contrary to law, a court must conﬁrm the award upon

the timely application of any party.”).

         Accordingly, the Court ﬁnds that based on the record provided, together with the

appropriate narrow level of review, there is no disputed material issue of fact and the reduced

arbitration award of $205,254.34 should be CONFIRMED. See Landy, 954 F.2d at 797 (“[A]n

arbitration award should be enforced . . . if there is a barely colorable justiﬁcation for the

outcome reached.” (internal citation and quotation marks omitted)).

IV.      POST-JUDGMENT INTEREST

         �e petitioners also seek to recover post-judgment interest, which the Court grants on the

full judgment amount pursuant to 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545

(2d Cir. 1996) (“�e award of post-judgment interest is mandatory on awards in civil cases as of

the date judgment is entered.”).

V.       CONCLUSION

         For the reasons stated above, the petitioners’ motion is GRANTED. �e arbitration

award is conﬁrmed, and the Clerk of the Court is directed to enter judgment in favor of the

petitioners in the amount of $205,254.34 against Preveza Construction Corp. �is judgment

shall accrue post-judgment interest as mandated in 28 U.S.C. § 1961. �e Clerk of the Court is

respectfully directed to terminate the motion, Doc. 10, and close the case.


It is SO ORDERED.


Dated:    August 10, 2020
          New York, New York
                                                                     Edgardo Ramos, U.S.D.J.

                                                  8
